169 S.E.2d 537 (1969)
6 N.C. App. 197
Lester T. LAND, Jr.
v.
NEILL PONTIAC, INCORPORATED and Pontiac Division of General Motors, Incorporated (correctly General Motors Corporation, Pontiac Division).
No. 6922SC340.
Court of Appeals of North Carolina.
September 17, 1969.
*538 Clarence C. Boyan, High Point, Robert S. Cahoon, Cahoon & Swisher, Greensboro, for plaintiff appellant.
Walser, Brinkley, Walser & McGirt, by Walter F. Brinkley, Lexington, for Neill, Pontiac, Inc., defendant appellee.
Smith, Moore, Smith, Schell & Hunter, by Bynum M. Hunter and Larry B. Sitton, Greensboro, for General Motors Corp., defendant appellee.
HEDRICK, Judge.
The sole question presented upon this appeal is whether the record discloses that the plaintiff's alleged cause of action was barred by the three-year statute of limitations. G.S. § 1-52. The uncontroverted facts as they appear in the record are: (1) That the automobile manufactured by the defendant General Motors Corporation was sold to the plaintiff by the defendant Neill Pontiac, Incorporated, on 30 January 1965; (2) the collision wherein plaintiff alleged that he was injured occurred on 22 March 1965; (3) the summons commencing this action was issued 20 March 1968.
The pivotal issue is when does a cause of action for negligent injury accrue so as to commence the running of the statute of limitations?
The North Carolina Supreme Court has consistently held that the cause of action accrues at the time of the invasion of the right, and that nominal damages, at least, naturally flow from such invasion. Thurston Motor Lines v. General Motors Corporation, 258 N.C. 323, 128 S.E.2d 413; Shearin v. Lloyd, 246 N.C. 363, 98 S.E.2d 508; Lewis v. Godwin Oil Company, 1 N.C. App. 570, 162 S.E.2d 135; 5 Strong, N.C. Index 2d, Limitation of Actions, Section 4. The plaintiff contends that his damages resulted from injuries sustained on 22 March 1965, but we hold that his cause of action for negligent damage accrued on 30 January 1965.
The cause of action accrues at the time of the commission of the negligent *539 act or omission complained of, not at the time of infliction of injuries resulting therefrom. Insofar as the time of the accrual of the cause of action for the commencement of the running of the statute of limitations is concerned, there is no difference between a cause of action for negligent damage to property, and a cause of action for negligent injury to person. Shearin v. Lloyd, supra; Thurston Motor Lines v. General Motors Corporation, supra.
"A judgment on the pleadings in favor of a defendant on defendant's plea in bar of the statute of limitations is proper when all the facts necessary to establish said plea are alleged or admitted in plaintiff's pleadings. City of Reidsville v. Burton, 269 N.C. 206, 152 S.E.2d 147." Lewis v. Godwin Oil Company, supra. See also Erickson v. Starling, 235 N.C. 643, 71 S.E.2d 384.
The judgment of the superior court is
Affirmed.
MALLARD, C. J., and MORRIS, J., concur.